         Case 1:18-cv-09918-DLC Document 3 Filed 10/26/18 Page 1 of 1



IINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  X
LIBERTY HOSPITALITY LLC                                                 Civil Action
                                                                        No: 18-9918

                               Plaintiff,

              - against -

MAXUM INDEMNITY COMPANY A/ISA MAXUM
CASUALTY INSURANCE COMPANY

                               Defendant.
                                                                  X

                                     RULE 7.1 STATEMENT

       Pursuant to Fed. R.   Civ. P. 7 .1, the undersigned counsel certifies that Maxum Indemnity

Company ("Maxum") is an insurance company and corporation organtzed and existing under the

laws of Connecticut with its principal place of business in Alpharetta, Georgia. Maxum is       a


wholly owned subsidiary of Hartford Fire Insurance Company, which is a wholly owned

subsidiary of The Hartford Financial Services Group, Inc., a publicly traded company.


Dated: October 26,2018

       Hawthorne, New York
                                              Respectfully submitted,

                                              TRAUB LIEBERMAN STRAUS &
                                                     BERRY LLP


                                        By:
                                                        Lieberman
                                              Craig L. Rokuson
                                              Mid-Westchester Executive Park
                                              Seven Skyline Drive
                                              Hawthorne, New York 10532
                                              Tel. No. (914) 347-2600
                                              Fax No. (914) 347 -8898
